Citation Nr: 0736573	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  04-13 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to a disability rating in excess of 20 
percent for degenerative joint disease of the right 
metatarsal cuneiform joint.

3.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the left metatarsal 
cuneiform joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
February 1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).

In a rating decision dated November 2004, the RO increased 
the veteran's disability evaluation as follows: degenerative 
joint disease of the right metatarsal cuneiform joint to 20 
percent and degenerative joint disease of the left metatarsal 
cuneiform joint to 10 percent (previously evaluated as 
exostosis of the first metatarsal of both feet), both 
effective April 22, 2002, the date of claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for glaucoma.  He 
contends that his in-service readings of elevated intraocular 
pressure were precursors to his current glaucoma.  

In May 2007, a VA examiner reviewed the claims folder and 
specifically held that the veteran's glaucoma was not related 
to service.  She acknowledged that the veteran was noted to 
have increased pressures, while in service in 1980 and 1981, 
by noncontact tonometry, which is not accurate.  Post-service 
the veteran was also noted to have elevated pressures; 
however, there was no diagnosis of glaucoma until 1996.  A 
review of the records demonstrated that the veteran's visual 
fields showed more lid artifact than anything else and that 
he had thick corneas, which can artificially elevate the 
pressure.  She defined glaucoma as optic nerve damage and 
noted that, at present, the veteran's nerves did not appear 
very damaged and there was no evidence of blind spots in the 
visual fields.  

Accordingly, she concluded that the veteran's glaucoma did 
not begin during service and opined that it probably began in 
the 1990's.  However, she also later explained that the 
pressure in his eyes likely started to slowly rise over the 
years, and glaucoma may have gradually started.  Thus, 
although she found that glaucoma did not begin in service, 
she did appear to suggest that there was some relationship 
between his elevated pressures noted in service and the 
subsequent development of glaucoma.  To clarify this matter, 
the Board finds that another VA examination is necessary.

The veteran is also seeking a disability rating in excess of 
20 percent for his degenerative joint disease of the right 
metatarsal cuneiform joint and a disability rating in excess 
of 10 percent for degenerative joint disease of the left 
metatarsal cuneiform joint.  The Board finds that further VA 
examination is also necessary to clarify the severity and 
impact of these service-connected disorders.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notification and development action 
required by the VCAA is completed,

2.  Schedule the veteran for a VA 
ophthalmology examination with respect to 
his claim for service connection for 
glaucoma.  The entire claims folder and a 
copy of this remand must be made available 
the physician.  All current eye disorders 
should be diagnosed.  Based on examination 
findings, review of historical records, 
including service medical records, and 
medical principles, the examiner should 
provide a medical opinion, with adequate 
rationale, as to whether any disorder 
found on examination, including glaucoma 
is related to findings shown in service.  

It would be helpful if the physician would 
use the following language in his or her 
opinion, as may be appropriate: "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).  The term "at least as likely 
as not" does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

3.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and extent of his service-connected 
degenerative joint disease of the left and 
right metatarsal cuneiform joints.  The 
claims file, should be made available to 
and reviewed by the examiner(s) in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.  The examiner should 
identify all pathology found, and comment 
on any functional limitations caused by 
the service-connected disabilities.  The 
examiner should also comment on whether or 
not this disability results in limitation 
of motion in the ankles, and if, so note 
both active and passive range of motion of 
the ankle in degrees.  The examiner should 
also comment on whether the disability in 
each foot is appropriately characterized 
as moderate, moderately severe, or severe.  

4.  Readjudicate the issues on appeal.  If 
the benefits sought on appeal remain 
denied, the appellant and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC).  
The appellant should be given the 
opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



